DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 62/420,624, filed on 11/11/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 4 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would The term substantially sustainable is relative and provides no limitations to the claim.  To fix this issue get rid of the word "substantially".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-12, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Cope et. al. (US Pub No: 2003/0225492 A1, hereinafter Cope).
Regarding Claim 1:
	Schmutz discloses:
A method for controlling operation of a flight information recorder of an aircraft, comprising: monitoring flight parameters of the aircraft, the flight parameters comprising: a speed parameter; an engine operation parameter; an in-air parameter; and a descent parameter.  Paragraph [0034] describes a Flight Data Acquisition Unit (FDAU) 102 that acquires flight information such as “air speed, 
and when a shutdown condition, is satisfied, removing power to the flight information recorder via an electrical system of the aircraft.  Paragraph [0030] describes an exception condition in which the Flight Data Recorders (FDRs) begins wireless transmission.  An example of the exception condition includes a deviation from a “predetermined flight plan; departure from a predetermined geographic area; specific conditions relating to air speed, altitude, vertical acceleration, time, magnetic heading, control-column position, rudder-pedal position, control-wheel position, horizontal stabilizer and fuel flow.”  Paragraph [0050] and Fig.3 describe a determination step 320 that decides if the FDR should be shut down.
	Cope teaches:
comprising a descent delay.  Paragraph [0142] describes sensor that alert the aircraft if it experiences a sharp turn, excessive pitch, angle or role.  For example, if the rate of descent is above a threshold, the alert signal is generated.  When the aircraft is below or meets the threshold the alert signal will turn off.  This is equivalent to the claim because a descent delay is associated with an aircraft traveling too quickly or descending too quickly for landing, and can indicate a crash landing.
associated with the flight parameters and associated at least in part with the descent delay elapsing.  Paragraph [0142] describes sensor that alert the aircraft if it experiences a sharp turn, excessive pitch, angle or role.  For example, if the rate of descent is above a threshold, the alert signal is generated.  When the aircraft is below or meets the threshold the alert signal will turn off.  This is equivalent to the claim because a descent delay is associated with an aircraft traveling too quickly or descending too quickly for landing, and can indicate a crash landing.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz to incorporate the teachings of Cope to show a descent delay parameter.  One would have been motivated to do so because if the aircraft is above a threshold, it is in dangerous territory for landing and corrections must be made.

Regarding Claim 12:
	Schmutz discloses:
A system for controlling operation of a flight information recorder powered by an electrical system of an aircraft, the system comprising: a processing unit; and a non-transitory memory communicatively coupled to the processing unit and comprising computer- readable program instructions executable by the processing unit for.  Paragraph [0039] describes a memory device 214 and a processor 212.  Paragraph [0022] describes a Flight Data Recorders (FDRs).
monitoring flight parameters of the aircraft, the flight parameters comprising: a speed parameter; an engine operation parameter; an in-air parameter; and a descent parameter.  Paragraph [0034] describes a Flight Data Acquisition Unit (FDAU) 102 that acquires flight information such as “air speed, altitude, vertical acceleration, time, magnetic heading, control-column position, rudder-pedal position, control-wheel position, wing flap position, horizontal stabilizer, fuel flow and landing gear position.”  The vertical acceleration corresponds to the descent parameter as it determines how fast or how slowly the aircraft is descending or ascending.
and when a shutdown condition, associated with the flight conditions is satisfied, removing power to the flight information recorder via the electrical system.  Paragraph [0030] describes an exception condition in which the Flight Data Recorders (FDRs) begins wireless transmission.  An example of the exception condition includes a deviation from a “predetermined flight plan; departure from a predetermined geographic area; specific conditions relating to air speed, altitude, vertical acceleration, time, magnetic heading, control-column position, rudder-pedal position, control-wheel position, horizontal stabilizer and fuel flow.”  Paragraph [0050] and Fig.3 describe a determination step 320 that decides if the FDR should be shut down.
Cope teaches:
comprising a descent delay.  Paragraph [0142] describes sensor that alert the aircraft if it experiences a sharp turn, excessive pitch, angle or role.  For example, if the rate of descent is above a threshold, the alert signal is generated.  When the aircraft is below or meets the threshold the alert signal will turn off.  This is equivalent to the claim because a descent delay is associated with an aircraft 
associated with the flight parameters and associated at least in part with the descent delay elapsing.  Paragraph [0142] describes sensor that alert the aircraft if it experiences a sharp turn, excessive pitch, angle or role.  For example, if the rate of descent is above a threshold, the alert signal is generated.  When the aircraft is below or meets the threshold the alert signal will turn off.  This is equivalent to the claim because a descent delay is associated with an aircraft traveling too quickly or descending too quickly for landing, and can indicate a crash landing.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz to incorporate the teachings of Cope to show a descent delay parameter.  One would have been motivated to do so because if the aircraft is above a threshold, it is in dangerous territory for landing and corrections must be made.

Regarding Claim 5:
Schmutz and Cope teach the above inventions in claim 1.  Schmutz does not disclose monitoring the descent parameter, or vertical descent/acceleration parameter as described in the specification, separately from the speed, engine operation, and in-air parameters.
Cope teaches:
The method of claim 1, wherein monitoring the flight parameters comprises monitoring the descent parameter separately from the speed, engine operation, and in-air parameters.  Paragraph [0034] describes monitoring the pressure 
Claim 16 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 6:
Schmutz and Cope teach the above invention in claim 1.  Schmutz does not disclose monitoring the descent parameter upon determination that the speed, engine operation and in-air parameters have satisfied predetermined thresholds.  
Cope teaches:
The method of claim 5, wherein monitoring the flight parameters comprises monitoring the descent parameter upon determination that the speed, engine operation and in-air parameters have satisfied predetermined thresholds.  Paragraph [0142] describes alert that monitors if the rate of climb or descent is outside a threshold value.  For example, if a rate of descent is above a threshold, such as 3000 feet per minute, the alert signal is generated.
	Claim 17 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 7:
Schmutz and Cope teach the above inventions in claim 1.  Schmutz does not teach monitoring airspeed, a ground speed, and global-positioning-system- based speed of the aircraft.
Cope teaches:
The method of claim 1, wherein monitoring the speed parameter comprises monitoring at least one of an airspeed, a ground speed, and global-positioning-system- based speed of the aircraft.  Paragraph [0067] describes ground speed.  Paragraph [0035] describes airspeed.
Claim 18 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
Schmutz and Cope teach the above inventions in claim 1.  Schmutz does not teach monitoring at least one of engine oil pressure, engine fuel flow, turbine rotations- per-minute, and fan rotations-per-minute
Cope teaches:
The method of claim 1, wherein monitoring the engine operation parameter comprises monitoring at least one of engine oil pressure, engine fuel flow, turbine rotations- per-minute, and fan rotations-per-minute.  Paragraph [0097] describes a warning light for engine oil pressure.
Claim 19 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 10:
Schmutz and Cope teach the above inventions in claim 1.  Schmutz does not teach an in-air parameter that monitors the altitude of the aircraft.
Cope teaches:
The method of claim 1, wherein monitoring the in-air parameter comprises monitoring an altitude of the aircraft.  Paragraph [0032] and [0034] describes monitoring a flight collection sensor unit 14 that monitors a pressure altitude.
Claim 21 is substantially similar to claim 10 and is rejected on the same grounds.

Regarding Claim 11:
	Schmutz discloses:
The method of claim 1, wherein monitoring the flight parameters comprises obtaining the flight parameters through the electrical system of the aircraft.  Paragraph [0034] describes A Flight Data Acquisition Unit (FDAU) that acquires flight information from corresponding sensors.  Paragraph [0035] describes that sensors convert the physical flight measurements to electrical signals.  As shown in figure 1, these sensors are connected to a data bus 134 and to the FDAU 102.
Claim 22 is substantially similar to claim 11 and is rejected on the same grounds.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Cope and further in view of Breed (US Pub No: 2007/0228703 A1, hereinafter Breed).
Regarding Claim 4:
Schmutz and Cope teach the above inventions in claim 1.  Schmutz discloses monitoring flight parameters but Schmutz and Cope do not teach doing so simultaneously.
Schmutz discloses:
monitoring flight parameters.  Paragraph [0034] describes a Flight Data Acquisition Unit (FDAU) that acquires flight parameters from the corresponding sensors, such as air speed, altitude, and vertical acceleration.
Breed teaches:
The method of claim 1, wherein monitoring the parameters comprises monitoring all the parameters substantially simultaneously.  Paragraph [0318] describes simultaneously monitoring multiple sensors so that the best possible determination of the state of the vehicle can be determined.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz and Cope to incorporate the teachings of Breed to teach that the flight parameters are monitored simultaneously.  One would have been motivated to do so that the state of the vehicle can be measured with the most accuracy.
Claim 15 is substantially similar to claim 4 and is rejected on the same grounds.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Cope and further in view of Wright et. al. (US Patent No: 6,154,636, hereinafter Wright).
Regarding Claim 9:
Schmutz and Cope teach the above inventions in claim 1.  Schmutz and Cope do not teach monitoring at least one of a weight-off-wheels parameter and a weight-on-wheels parameter.
Wright teaches:
The method of claim 1, wherein monitoring the in-air parameter comprises monitoring at least one of a weight-off-wheels parameter and a weight-on-wheels parameter.  Column 5, lines 39 – 51 teaches an Air/Ground squat switch that is mounted to the landing gear that detects the weight off wheels and the weight on wheels.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz and Cope to incorporate the teachings of Wright to show monitoring at least one of a weight-off-wheels parameter and a weight-on-wheels parameter.  One would have been motivated to do so because this would indicate when the aircraft has landed, especially important in a crash landing.
Claim 20 is substantially similar to claim 9 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Mo (CN 104097784, hereinafter Mo) and Kim (KR 2020005800 A, hereinafter Kim).
Mo: A system and method to ground monitor an aircraft condition.
Kim: A control unit to control the power supplied from a controller to a vehicle black box by the power control algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665